Citation Nr: 1505206	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-20 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to November 1983 in the United States Air Force.

The case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Denver, Colorado Regional Office (RO), which denied the claim on appeal.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The issues of whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disability as well as compensation under the provision of 38 U.S.C.A. § 1151 for a left shoulder condition have been raised by the Veteran but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2014 and November 2014 statements from the Veteran's representative.  The Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Service connection for the Veteran's left shoulder condition was denied by rating decision dated September 2012.  In June 2014, VA received the Veteran's claim for a left shoulder condition, which constitutes a claim to re-open a previously adjudicated claim.  The Veteran further submitted, in October 2014, a letter from his treating physician indicating that the Veteran underwent a hemiarthroplasty of his left shoulder at the VA Medical Center in March 2013, and detailed his subsequent pain, possible infection, and functional limitation from that procedure.  

The Veteran's claim to reopen the previously denied claim for service connection for a left shoulder disability and claim for compensation under 38 U.S.C.A. § 1151 are inextricably intertwined with his claim for a total disability rating due to individual unemployable resulting from service connected disability.  That is, adjudication of the left shoulder claims may result in the award of service connection or additional compensation under 38 U.S.C.A. § 1151 which may affect his claim for TDIU.  

As the Veteran's claim for a TDIU is inextricably intertwined with the above claims, consideration of entitlement to TDIU must be deferred pending resolution of the newest claims for entitlement to service connection for a left shoulder disability and compensation under 38 U.S.C.A. § 1151 for left shoulder disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should adjudicate the Veteran's claims to re-open his claim for service connection for a left shoulder disability and claim for compensation under 38 U.S.C.A. § 1151 for left shoulder disability.  The Veteran should be notified of any decision reached by the RO/AMC and informed of his right to file a notice of disagreement with any adverse decision rendered with respect to his left shoulder claims.  

2.  Thereafter, the RO/AMC should undertake any development with respect to the TDIU claim that it determines to be warranted.
 
3.  The RO/AMC should readjudicate the Veteran's claim for entitlement to TDIU.  If the claim for TDIU is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






